— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Nahman, J.), dated October 29, 1990, which granted the defendant’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff, an employee of the Department of Sanitation, seeks to recover damages for personal injuries sustained as a result of an assault by an intruder in the Department of Sanitation Headquarters in Maspeth Queens where he was employed as a night watchman. The defendant cannot be held liable for injuries sustained by the plaintiff absent a showing that it owed a special duty to him. There was no allegation that the defendant, by words or actions assumed a duty to act on his behalf (see, Cuffy v City of New York, 69 NY2d 255, 260). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.